Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) submitted on 05/28/200, 08/28/2020, 03/25/2021, 06/29/2021, and 09/27/2021 is/are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement(s) has/have been considered.   

Specification
The abstract of the disclosure is objected to because the abstract may not include other parts of the application or materials. Abstract of 05/28/2020 shows information on the top right and left corner. Appropriate correction is required. See MPEP 608.01 (b). 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 
	Claims 4-7 recite “the volume of the conductive grease is more than the capacity of the inter-lip space.” It is unclear how a predetermined volume of the inter-lip space accommodates a volume that is greater than the predetermined volume of the inter-lip space. Appropriate correction is required.   
	Claims 4-7 recite “the volume of the conductive grease is more than the capacity of the inter-lip space.” It is unclear whether a larger volume of conductive grease is accommodated in the inter-lip space during non-operative state or during the operative state. Appropriate correction is required.   
	Claim(s) that depend(s) from the rejected claim(s) is/are rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 (WO 2016 181900) in view of D2 (US 6,004,039). Based on the claim language, limitations have been interpreted as best able. Claim(s) is/are rejected as shown below. Page numbers are in the attached machine translation. 

As to claim 1, D1 discloses a sealing apparatus (1; Figures 1-2) which is attached between a shaft (73) and an outer-peripheral-side member (71) disposed on an outer peripheral side of the shaft about an axis (x), and which slidably contacts an outer peripheral surface of the shaft to provide a seal between the shaft and the outer-peripheral-side member, the sealing apparatus (1) comprising: 
a reinforcing ring (3) in an annular shape about the axis; 
an elastic body portion (2 is made of elastic body, page 5, para 3) in an annular shape about the axis (x), which is attached to the reinforcing ring (3), and formed of an elastic body which has conductivity (lacks disclosure); and 
a conductive grease (p8, para 3), wherein 
the elastic body portion (2) includes a base portion (as shown below), a lip portion which extends from the base portion along the axis (as shown below), and a tension force applying member (6) which is an elastic member in an annular shape (59), 
the lip portion includes a lip tip end portion (55) at a tip end of the lip portion, the lip tip end portion having a lip contact end (area of 55 that contacts the surface of the shaft 73) which is formed such that the lip contact end is capable of contacting the outer peripheral surface of the shaft in a slidable manner on the outer peripheral surface of the shaft (Figures 1-2, and as shown below), 
the tension force applying member (6) is mounted on an outer peripheral side of the lip portion at the lip tip end portion to apply a tension force which presses the lip contact end against the outer peripheral surface of the shaft (Figure 2, page 7, para 1; in a sealing environment like this, it is inherent for the annular spring 6 to press the lip 
the conductive grease is applied to at least a portion of an inner peripheral surface of the elastic body portion (conductive grease is applied in the space between the lip tip portion 52 and 53; page 7, last para), the inner peripheral surface being an annular surface which faces an inner periphery side (inner periphery surface as shown below.)  
D2 teaches a sealing system, in Figure 1, with a spring 5 mounted on the seal lip 41 to endure the seal lip 41 is pressed against the outer surface of the shaft S. The elastic seal 4 has conductivity (Col. 6, L10-15) to keep the metallic shaft S and the seal case 2 shorted at all times and protects the bearing components. It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed (AIA ) to include a conductive material in the elastic body of D1, such that the elastic body has conductivity, as taught by D2 since the claimed invention is merely a combination of known elements (such as including conductive fillers in the elastic body), and in the combination one of ordinary skill in the art would have recognized that the results of the combination were predictable for effective sealing and adequate protection for the components.     
Applicants do not point, with particularity, to claim language the invention.







    PNG
    media_image1.png
    737
    657
    media_image1.png
    Greyscale




As to claim 2, D1 discloses the combination teaches the sealing apparatus according to claim 1, wherein the tension force applying member is mounted on the lip portion at a position facing away from the lip contact end (Figures 1-2.)
  
As to claim 3, D1 discloses the sealing apparatus according to claim 1, wherein the conductive grease is applied to the inner peripheral surface of the elastic body portion (conductive grease is applied in the space between the lip tip portion 52 and 53; page 7, last para), such that the conductive grease is present in at least a portion of an inter-lip space (as shown above) which is an annular space formed by the inner peripheral surface of the elastic body portion, and one end of the inter-lip space in a direction of the axis is the lip contact end (Figures 1-2, and as shown above).  

As to claim 4, D1 shows the sealing apparatus according to claim 3, with conductive grease in the inter-lip space, except for a volume of the conductive grease is 30% or more of a capacity of the inter-lip space. It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a volume of the conductive grease is 30% or more of a capacity of the inter-lip space, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  One skill in the art would realize that having a volume of the conductive grease 30% or more of a capacity of the inter-lip space would yield the predicted result of effective sealing.

As to claim 5, D1 shows the sealing apparatus according to claim 4, with conductive grease in the inter-lip space, except for volume of the conductive grease is 40% or more of the capacity of the inter-lip space.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a volume of the conductive grease is 40% or more of a capacity of the inter-lip space, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  One skill in the art would realize that having a volume of the conductive grease 40% or more of a capacity of the inter-lip space would yield the predicted result of effective sealing.

As to claim 6, D1 shows the sealing apparatus according to claim 4, with conductive grease in the inter-lip space, except for volume of the conductive grease is 30% or more and less than 100% of the capacity of the inter-lip space.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to have a volume of the conductive grease is 30% or more and less than 100 % of a capacity of the inter-lip space, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  One skill in the art would realize that having a volume of the conductive grease 30% or more and less than 100% of a capacity of the inter-lip space would yield the predicted result of effective sealing.

As to claim 7, D1 shows the sealing apparatus according to claim 6, with conductive grease in the inter-lip space, except for volume of the conductive grease is 40% or more and 80% or less of the capacity of the inter-lip space.  It would have been obvious to 

As to claim 8, D1 discloses the sealing apparatus according to claim 3, wherein the elastic body portion includes at least one dust lip (52) in an annular shape about the axis, and another end of the inter-lip space is a portion of the dust lip (the space formed by the lip 53 and the dust lip 52 defines the inter-lip space; Figures 1-2.)

Conclusion
Prior art made of record and not relied upon is considered pertinent to applicant's disclosure and provides examples of similar inventions. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN CUMAR whose telephone number is (571)270-3112.  The examiner can normally be reached on Monday thru Friday, 8:00 am to 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHAN CUMAR/Primary Examiner, Art Unit 3675